Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 7 June 2022 was received.  3-5Claim 1 was amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the specification.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-15 are withdrawn, because independent claim 1 has been amended.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 as amended recites “supplying carbon dioxide….to completely replace an inside of the reactor” and “completely replacing the inside of the reactor with carbon dioxide”.  The specification does not provide sufficient written description to support the statement of a complete replacement. The specifications use of “replace” or “replacement” does not specify what specifically is being replaced (one of the gases, entire environment, etc.).  For the purpose of comparison to the prior art, the prior arts recognition of having a carbon dioxide atmosphere will be recognized as meeting the limitations of the claim.  All claims dependent are also rejected for the same.


Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Wang on claims 1-8 and 11-14 are maintained with modifications to reflect the amendments to the claims.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (KR 101911633B1, machine translation).
Regarding claim 1, Wang discloses a method for regenerating a lithium precursor (Abstract) comprising: putting a lithium-containing waste mixture into a reactor (chamber) [0001, 0007, 0024]; supplying carbon dioxide to a lower portion of the reactor to complete replace an inside of the reactor with carbon dioxide [0015-0016, 0023, 0044]; and performing temperature raising treatment (pyrolyzing) on the lithium-containing waste mixture and the carbon dioxide after completely replacing the inside of the reactor with carbon dioxide [0015-0016, 0023, 0044] to produce lithium carbonate and a transition metal-containing mixture [0013, 0022, 0033].

Regarding claim 2, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the reactor has a non-oxidizing atmosphere [0015-0016].

	Regarding claim 3, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the temperature raising treatment is performed at a temperature of 600 to 1000°C (600 C-800 C) [0015].

	Regarding claim 4, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the performing temperature raising treatment comprises supplying additional carbon dioxide (forming and maintaining an anoxic atmosphere) [0015-0016].

	Regarding claim 5, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the performing temperature raising treatment comprises supplying an inert gas or a reductive material [0023].

	Regarding claim 6, Wang discloses the method for regenerating a lithium precursor according to claim 5, wherein the inert gas comprises nitrogen or argon [0023].

	Regarding claim 7, Wang discloses the method for regenerating a lithium precursor according to claim 5, wherein the reductive material comprises at least one selected from the group consisting of hydrogen, carbon monoxide and a carbon-based solid material [0033].

	Regarding claim 8, Wang discloses the method for regenerating a lithium precursor according to claim 5, wherein the temperature raising treatment is performed at a temperature of 500 to 800°C [0015].

	Regarding claim 11, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the transition metal-containing mixture comprises a transition metal or an oxide thereof [0030].

	Regarding claim 12, Wang discloses the method for regenerating a lithium precursor according to claim 9, wherein the transition metal comprises at least one selected from the group consisting of nickel, cobalt and manganese [0030].
	Regarding claim 13, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the lithium precursor consists of lithium carbonate [0022, 0028].

	Regarding claim 14, Wang discloses the method for regenerating a lithium precursor according to claim 1, wherein the lithium-containing waste mixture comprises a cathode active material mixture obtained from a waste lithium secondary battery [0001, 0003].

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Wang as applied to claim 1 and further in view of Chen on claims 9, 10, and 15 is maintained and reproduced below for Applicant’s convenience.
	

Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above and further in view of Chen (US 2014/0326918).
	The teachings of Wang as discussed above are herein incorporated.	
Regarding claim 9, Wang is silent towards the reactor comprises a fluidized bed reactor.
	Chen teaches a method of producing a method for a use in an electrochemical cell where the solid particles are delivered to a fluidized bed reactor to be mixed with a flow of heat gas [0020].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a fluidized bed as the reactor for the process of Wang because Chen recognizes fluidized beds are viable for the production and reaction of material particles used for electrochemical cells. 
Regarding claim 10, Wang discloses the method for regenerating a lithium precursor including Li-NMC oxides [0016, 0022] but does not explicitly teach a compound represented by Formula 1 below: 
[Formula 1] 
LixM1aM2bM3cOy 
In Formula 1, M1, M2 and M3 are independently selected from the group consisting of Ni, Co, Mn, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga and B, and 0<x≤1.1, 2≤y≤2.02, 0<a<1, 0<b<1, 0<c<1, and 0<a+b+c≤1.
 	Chen teaches metal oxides which are recognized as final product active materials include lithium nickel manganese cobalt oxide with examples including LiNi0.6Mn0.2Co0.2O2, LiNi0.5Mn0.3Co0.2O2, etc. [0161]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply waste precursors including active materials as taught by Chen in the process of Wang because Chen recognizes these are active materials which are inclusive of Li-NMC oxides recognized in the art. 

Regarding claim 15, Wang discloses the method for regenerating a lithium precursor wherein the temperature raising treatment comprises: a first treatment raising a temperature inside the reactor to 600°C [0029] but does not explicitly recognize maintaining for 30 to 120 minutes; a second treatment raising the temperature inside the reactor to 700°C after the first treatment, and then maintaining for 30 to 120 minutes; and a third treatment raising the temperature inside the reactor to 800C after the second treatment, and then maintaining for 30 to 120 minutes.
Chen teaches a method of preparing a final material product in multiple stages where the first stage includes a temperature between 70°-600° C for a period of a second to one hour [0062-0063], second and third stage temperatures set between 400°-1300° C where the temperature is increased in each stage [0067-0075] and where the residence time is selected to allow for sufficient reaction [0067, 0117-0118]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a multi-stage heat treatment process within the temperature ranges and selected residence times in the process of Wang because Chen recognizes such a process allows for the final reaction products to have the desired size, morphology, and crystal structure [0067]. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Wang does not recognize the process of increasing the temperature after replacing the inside of the reactor with carbon dioxide as recited in amended claim 1.

In response to Applicant’s arguments, please consider the following comments:
(a)  The Wang reference recognizes an embodiment where the performing of pyrolysis process at the time of injecting carbon dioxide and raising the temperature of the chamber, lithium carbonate is not generated [0025].  This embodiment however does not negate the clear recognition where when pyrolysis is carried out in a maintained oxygen-free atmosphere under a carbon dioxide condition (carbon dioxide atmosphere, followed by pyrolysis), lithium carbonate is produced as a pyrolysis product [0017, 0026-0028, 0044-0046]. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727